Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action for the serial number 16/864,318, SUPPORTING STAND AND METHOD OF MAUFACTURING FRAME OF SUPPORTING STAND, filed on 6/26/20.

Election/Restriction
Applicant's election with traverse of group I with claims 1-8 and Species I with Figures 1-3 and 9 in the reply filed on 3/15/22 is acknowledged.  The traversal is on the ground(s) that “it should be no undue burden on the Examiner to consider all claims in the single application”.  This is not found persuasive because the examiner’s art unit does not have support/search for an application with “Method of manufacturing” as cited in claim 9.   
Since the applicant elected species I with figures 1-3 and 9 and claims 3-6 contains the limitation with a third direction which read on non-elected species II (figure 4), therefore, claims 3-6 are withdrawn to non-elected invention.
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/913,601 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘601 teaches a supporting stand comprising base, frame, side plates, top place and bearing module.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication # 2015/0102185 to Ho. in view of US Patent Application Publication # 2018/0087711 to Yen.
Ho teaches a supporting stand comprising a base (10) being placed on the working surface, a frame (30) being disposed on the base and including two side plates, a top plate, at least one supporting plate (on the back wall of element 36) and an accommodating space (36) surrounded and defined by the side plates, the top plate and at least one supporting plate.  The stand includes a bearing module (61) being disposed in the accommodating space and bearing the display.  The side plates and the at least one supporting plate is an integrally-formed one piece.  Each of the side plates includes a first edge, a second edge corresponding to the first edge, a top edge and a bottom edge, wherein the first edges and 
Ho teaches the side plates and the at least one supporting plate is an integrally-formed one piece but fails they are integrally-formed one-piece metal extrusion.  Furthermore, Ho teaches the frame but fails to teach the frame is made of aluminum. Yen teaches the metal extrusion (see abstract) and aluminum (section 0011).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho’s integrally-formed one piece with metal extrusion and aluminum as taught by Yen to “reduce the manufacturing cost and simplify the manufacturing processes” (see section 0007 in Yen’s invention).

    PNG
    media_image1.png
    918
    931
    media_image1.png
    Greyscale
	


    PNG
    media_image2.png
    903
    909
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    951
    908
    media_image3.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
US Patent Application Publication # 2007/0217134 A1 to Shin

US Patent Application Publication # 2017/0219158 to Chin et al.
The cited references above teach the monitor stand.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/               Primary Examiner, Art Unit 3632                                                                                                                                                                                         3/22/22